COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00123-CV
Trial Court Cause
Number:                    09-CV-0147
Style:                     In re Texas Windstorm Insurance Association


Date motion filed*:        February 12, 2013
Type of motion:            Motion to Stay
Party filing motion:       Relator
Document to be filed:      Response from real party in interest

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: The real parties in interest are requested to file any response to the motion to stay by February
         14, 2013 at 1:00 p.m.


Judge's signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of

Date: February 12, 2013